FIDEL, Presiding Judge,
dissenting:
¶26 The majority concludes that Farmers met its statutory obligation to offer Linda Garcia underinsured motorist coverage in limits equal to the liability limits of her policy. I respectfully disagree.
¶ 27 An appropriate offer need not “contain an explanation of the nature of UIM coverage.” Tallent, 185 Ariz. at 267, 915 P.2d at 666. It must, however, “offer UIM coverage ‘in a way reasonably calculated to bring to the insured’s attention that which is being offered.’ ” Id. (quoting Giley v. Liberty Mut. Fire Ins. Co., 168 Ariz. 306, 306, 812 P.2d 1124, 1124 (App.1991)). The offer in Tallent unquestionably met this standard; the present offer did not.
¶28 The Tallent form (Appendix A to that opinion) instructed the insured to select, by checking one of several boxes, from a series of options ranging from minimum to intermediate to maximum UIM coverage, and the form specified the premium to be paid for each. An insured presented with that form could have selected maximum coverage for a specified premium simply by checking the appropriate box.
¶29 Perhaps, as the majority concludes, the Tallent form provided more information than was statutorily required. Perhaps it was merely useful and not essential for the insurer to specify a range of coverage options and tell its customer what each option cost. But on the present form (Appendix A to this dissent), not only did Farmers disclose no premiums and specify no intermediate range of coverage options; more significantly, Farmers provided no box whatsoever that an insured could check to request maximum UIM coverage — coverage as high as the bodily injury limits of the policy. Farmers provided only two options: one box to select reduced UIM coverage, another to refuse it altogether.
¶ 30 Farmers did, as the majority points out, print the following acknowledgment within the body of its form: “I realize that Underinsured Motorist Coverage may be written for limits as high as the Bodily Injury limits of my policy.” This acknowledgment, however, is curious in several respects. First, it represents that higher UIM coverage “may be written,” but neither specifies that Farmers will write it nor that the customer may buy it. Second, Farmers placed the acknowledgement in the portion of the form that accompanies the box to be checked by insureds who reject UIM coverage altogether. Farmers required no such acknowledgment from insureds such as Ms. Garcia who checked (or for whom Farmers checked) the box for reduced UIM coverage. And finally, to reiterate, Farmers provided no box at all that an insured might check to purchase UIM coverage in the bodily injury amount.
¶ 31 The majority quotes Tallent for the proposition that “a treatise on UIM coverage is not required.” I agree. But an offer is required. And in my judgment, Farmers’ obscure allusion to higher limit UIM coverage did not constitute a written offer, much less an offer phrased “in a way reasonably calculated to bring [it] to the insured’s attention.” Giley, 168 Ariz. at 306, 812 P.2d at 1124.
*414[[Image here]]